SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1100
CA 11-00363
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION OF CITY OF
ROCHESTER FOR AN “INSPECTION WARRANT” TO INSPECT
187 CLIFTON STREET, CITY OF ROCHESTER, COUNTY OF
MONROE, STATE OF NEW YORK.
------------------------------------------------    MEMORANDUM AND ORDER
FLORINE NELSON AND WALTER NELSON, APPELLANTS,

                      V

CITY OF ROCHESTER, RESPONDENT.
(APPEAL NO. 2.)


DAVIDSON FINK LLP, ROCHESTER (MICHAEL A. BURGER OF COUNSEL), FOR
APPELLANTS.

JEFFREY EICHNER, ACTING CORPORATION COUNSEL, ROCHESTER (IGOR SHUKOFF
OF COUNSEL), FOR RESPONDENT.

DIBBLE & MILLER, P.C., ROCHESTER (CRAIG D. CHARTIER OF COUNSEL), FOR
NEW YORK STATE COALITION OF PROPERTY OWNERS & BUSINESSES, INC., AMICUS
CURIAE.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered February 18, 2011. The order authorized the
inspection of certain real property.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of City of Rochester (Cermak)
([appeal No. 1] ___ AD3d ___ [Dec. 23, 2011]).




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court